Citation Nr: 1544962	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-50 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with sleep disturbance and nightmares, in excess of 30 percent, prior to April 5, 2012, and in excess of 70 percent, prior to May 31, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1974, from September 1990 to July 1991, and from February 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating.  An August 2012 rating decision recharacterized the disability as PTSD with sleep disturbance and nightmares, and assigned a 70 percent evaluation, effective April 5, 2012.  

A February 2015 Board remand found that the record raised the issue of entitlement to a TDIU.  The Board remanded this issue along with the increased initial evaluation claim on appeal.  A May 2015 rating decision assigned a 100 percent evaluation, effective May 31, 2013.  The rating decision found that this award rendered the TDIU claim moot.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for an increased initial evaluation for PTSD with sleep disturbance and nightmares.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning the claim for an increased initial evaluation for PTSD with sleep disturbance and nightmares.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

Here, in July 2015 the Veteran submitted a written statement indicating he is withdrawing his appeal of this claim.  The statement satisfies the requirements for withdrawal.  Thus, there are no remaining allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  


ORDER

The appeal for entitlement to an increased initial evaluation for PTSD with sleep disturbance and nightmares is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


